jf ouctlj Court of A
                                    £><i\\ Antonio, %txasi

                                          April 28, 2015


                                      No. 04-14-00660-CV


                                    In the Interest of J.A.E. Jr.,


                            Trial Court Case No. 201 1CVQ002377-C3


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on June 3. 2015. to the following panel: Chief
Justice Sandee Bryan Marion, Justice Rebeea C, Martinez, and Justice Luz Elena D. Chapa. Ail
parties will be notified of the Court's decision in this appeal in accordance with Tex. R. App. P.
48.


       Either parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on April 28. 2015.



                                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this April 28,2015.